Civil action for wrongful death brought against Sinclair Refining Company, a corporation chartered under the laws of the State of Maine, and B. D. Williams and R. A. Self, citizens and residents of Catawba County, N.C. *Page 817 
Motion by nonresident, corporate defendant, to remove cause to the District Court of the United States for the Western District of North Carolina for trial. Motion denied, and movant appeals.
The petition for removal, besides showing the presence of the requisite jurisdictional amount, asserts a right of removal on the ground of diverse citizenship, and alleges that the resident defendants have been fraudulently joined to prevent such removal.
No new question of law is presented by the appeal. The trial court held that the case was controlled by the line of decisions of which Givens v.Mfg. Co., 196 N.C. 377, 145 S.E. 681, and Crisp v. Fibre Co., 193 N.C. 77,136 S.E. 238, may be cited as fairly illustrative, while the appellant contends that the principles announced in Cox v. Lumber Co.,193 N.C. 28, 136 S.E. 254; Johnson v. Lumber Co., 189 N.C. 81,126 S.E. 165, and Rea v. Mirror Co., 158 N.C. 24, 73 S.E. 116, are more nearly applicable. No error in the ruling of the trial court has been shown.
Affirmed.